Citation Nr: 0803464	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial, compensable rating for iritis.

2.  Entitlement to an initial, compensable rating for 
degenerative disc disease (DDD) of the cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 through 
January 2001, prior to that he was in the Navy ROTC program 
at the University of Notre Dame.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2001 rating decision in 
which the RO, inter alia, granted service connection and 
assigned an initial, noncompensable rating, each, for iritis 
and for DDD of the cervical spine, effective February 1, 
2001.  The veteran filed a notice of disagreement with the 
initial ratings assigned in August 2002, and the RO issued a 
statement of the case (SOC) in June 2003.  The veteran filed 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
August 2003.

In June 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In September 2005, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further development and notice.  After 
accomplishing the requested actions, the AMC continued the 
denial of the claims (as reflected in a September 2007 
supplemental SOC (SSOC)), and returned these matters to the 
Board.
  
Because the claims for compensable ratings for iritis and DDD 
of the cervical spine involve requests for higher ratings 
following the grant of service connection, the Board has 
continued its characterization of these claims in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).

As a final preliminary matter, in the prior  remand, the 
Board noted that, during his hearing, the veteran raised the 
issue of service connection for glaucoma as secondary to his 
service-connected iritis.  As this issue has not been 
adjudicated by the RO, it not properly before the Board; 
hence, it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  From the February 1, 2001, there has been no objective 
medical evidence of active pathology of iritis; the veteran's 
iritis has not been manifested by impairment of central 
visual acuity or vision impairment beyond 20/20 in either eye 
with corrective lens, rest-requirements, or incapacity, even 
though the veteran complained of pain with recurrence.

3.  Since the February 1, 2001, the veteran's DDD of the 
cervical spine has been manifested by subjective complaints 
of stiffness and pain and objective medical evidence of 
degenerative changes and some limitation in rotation without 
any qualifying incapacitating episodes due to DDD during any 
twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for iritis have not 
been met at any point since February 1, 2001, effective date 
of the grant of service connection.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.84a, Diagnostic Code 
6003 (2007).

2.  Resolving the doubt in the veteran's favor, the criteria 
for a 10 percent rating for DDD of the cervical spine have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5290 (as in effect prior 
to September 26, 2003) and 5293 (as in effect before and 
after September 23, 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include AMC).  Id.; Pelegrini,18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a post-rating letter dated in September 
2005, the RO (via the AMC) provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims for higher ratings, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
that he should provide evidence in his possession.  Further, 
the SOC and the SSOC set forth the former and revised 
criteria for higher ratings for a cervical spine disability 
and for iritis, which is sufficient under Dingess/Hartman.

After the veteran was afforded opportunity to respond to the 
notice identified above, the September 2007 SSOC reflects 
readjudication of the claims on appeal.  Hence, while this 
notice was provided after the rating action on appeal, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

While the claimant was not provided notice as to how 
effective dates are assigned (if a higher rating is granted), 
or the type of evidence that impacts this type of 
determination, on these facts, the RO's omission in this 
regard is not shown to prejudice the appellant.  Although the 
Board's decision herein grants the claim for a higher rating 
for the veteran's cervical spine disability, no disability 
rating or effective date is being assigned for the claim for 
a higher rating for iritis, and although an effective date is 
being assigned for grant of a compensable rating for the 
veteran's cervical spine disability, he is free to appeal 
this decision once the RO implements the Board's decision.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service private 
medical records and private physicians' statements, as well 
as reports of VA and DOD examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's hearing as well as various written statements.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board is without authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126.

A.  Iritis

The veteran contends that his iritis warrants a compensable 
rating.  

During his hearing, the veteran testified that the symptoms 
associated with his iritis are not constant, but periodic, 
appearing on a regular basis.  He stated that usually the 
iris becomes inflamed and painful with sensitivity to light, 
which can become incapacitating if not treated.  The veteran 
reported that he has had at least two cases of iritis since 
he retired or after the RO's decision and that normally his 
eye disability warrants medical treatment about twice a year.  
He stated that as soon as he sees symptoms for iritis, he 
self-treats it with Prednisone, and then sees Dr. K. S.  The 
veteran believes that his iritis has evolved into glaucoma.

Iritis is found under 38 C.F.R. § 4.84a, Diagnostic Code 
6003.  Specific diseases of the eye listed under Diagnostic 
Codes 6000-6009 are rated pursuant to the rating criteria of 
Diagnostic Code 6009, unhealed injuries of the eye.  
According to the criteria, the disability, in chronic form, 
is to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Codes 6000-6009 (2007).  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating for visual acuity.  38 C.F.R. § 4.75 
(2007).  A compensable rating for loss of visual acuity 
requires that corrected vision at least be 20/40 in one eye 
and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic 
Codes 6078, 6079 (2007).  The gradation in the ratings 
increase in 10-percent increments according to the levels of 
vision impairment with the greatest award of 100 percent 
assignable for vision acuity of 5/200 in each eye.  See 38 
C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2007).

The veteran's service treatment records show a 20-year 
history of treatment for recurrent iritis from June 1980 to 
January 2001.  In January 2001, an eye examiner noted that 
there was no evidence of optic nerve damage in field of 
vision.  With corrective lens, the veteran's visual acuity 
was 20/16 in both eyes for distant vision and to 20/30 in the 
right eye and to 20/20 in the left eye, respectively, for 
near vision.

On pre-discharge VA eye examination in December 2000, the 
veteran reported that his iritis occurs yearly and that the 
last episode was four months ago.  At the time of 
examination, the veteran had no complaints or eye problems.  
On examination, with corrected lens, the veteran's visual 
acuity was 20/20, field of vision and ocular motility were 
full in both eyes.  The assessment was idiopathic iritis by 
history, currently no active iritis; mild pinguecula in both 
eyes, asymptomatic; and refractive error.

On a Department of Defense (DOD) over 40 examination in 
August 2004, the veteran reported the last episode of iritis 
having been four years ago.  The examiner noted that the 
veteran had a history of intermittent iritis with no current 
symptoms.  With corrective lens, the veteran's visual acuity 
was 20/20 in both eyes.  The veteran's eyes were noted to be 
healthy with no holes, tears or detachments found.  The 
veteran's recheck in October 2004 was essentially unchanged.

During a private glaucoma evaluation in December 2004, the 
veteran reported no ocular problems until three weeks ago 
when he saw Dr. K. S. and she noted some signs of possible 
glaucoma.  On examination, corrected visual acuity of 20/20 
in each eye was found.  Gonioscopy revealed open angles in 
both eyes.  Evaluation of the optic nerves showed early 
glaucomatous disc damage in the left eye, with visual field 
defect apparent as well.  The veteran did not have active 
iritis at that time.

In a February 2005 statement, the private doctor who had 
examined the veteran in December 2004, D. G. D., M.D., 
indicated that he had seen the veteran at a follow-up in 
January 2005 for low tension glaucoma in the left eye for 
which he uses Trusopt.  On examination, best corrected visual 
acuity was 20/20 in both eyes.  Diagnosed glaucoma showed 
considerable thinning of inferior nerve fiber layer in the 
left eye, which had responded well to Trusopt.  
 
In a May 2005 statement, the veteran's private eye doctor, K. 
S., M.D., indicated that she has been treating the veteran 
for recurrent iritis since February 2001, and that, on his 
initial visit, he had reported being subject to episodes of 
recurrent iritis involving either eye for the past 25 years, 
occurring about twice a year.  Flare-ups are associated with 
ocular pain, redness, and sensitivity to light.  Dr. K. S. 
added that acute episodes of iritis require treatment with 
topical steroids, carrying the risk of cataract formation and 
glaucoma.

In a subsequent May 2005 statement, Dr. D. G. D. reiterated 
his December 2004 examination findings and added that, due to 
the veteran's prior history of iritis, it was felt entirely 
possible that his glaucoma could be associated with his 
iritis as iritis is well known to bring on glaucoma by 
causing scarring of the filtering apparatus on the inside of 
the eye, thus causing an elevation in intraocular pressure.

Upon review of the record, the Board finds that a compensable 
rating for iritis is not warranted.  The Board acknowledges 
that, in statements given during VA and private eye 
evaluations and during his testimony, the veteran stated that 
he usually has an active episode of iritis twice a year which 
he self-medicates with Prednisone.  However, the medical 
evidence of record shows that the veteran reported that his 
last episode of iritis was in August 2000, prior to the grant 
of service connection, during examinations in December 2000 
and October 2004.  

Although the veteran's  private eye doctor stated that she 
has been treating the veteran since February 2001 for iritis, 
there is no objective evidence of such treatment or of any 
active pathology in the record since August 2000.  As August 
2000 is the most recent, and only, occurrence of active 
pathology documented in the records, the Board cannot 
conclude that the veteran's disability is chronic.  Thus, a 
10 percent rating for a chronic form of iritis is not 
warranted.  The criteria also take into account visual acuity 
or field loss, pain, rest-requirements, and episodic 
incapacity.  There are no objective medical findings that any 
of these factors are applicable, even though the veteran 
testified that when his eyes become inflamed he had eye pain 
and vision loss with sensitivity to light.  The visual acuity 
noted by VA, DOD and private doctors reflects that, based on 
best corrected vision, the veteran's visual acuity does not 
meet the minimum requirements of 20/40 in one eye and 20/50 
in the other in order to warrant a compensable rating of 10 
percent.  It logically follows that if the minimum 
requirements for a compensable rating based on visual acuity 
are not met, then the requirements for higher, compensable 
ratings have also not been met.

Based on this evidence, the Board finds that from the period 
beginning on February 1, 2001, there is no objective evidence 
of recurrence of iritis or active pathology and, as such, 
there is no evidence to support a compensable rating for 
iritis from that date to the present.  For this reason, the 
benefit-of-the-doubt doctrine is not for application during 
this period, and an initial compensable rating for iritis, 
from February 1, 2001, must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Cervical Spine

The appellant seeks a compensable rating for DDD of the 
cervical spine.

During his hearing, the veteran maintained that, since the 
military had placed a limitation on his flight activities 
while on active duty, he could not understand why he was not 
given an initial compensable rating for his cervical spine 
disability.  He stated that because of the awareness of his 
physical condition and the fact that he does exercises in 
order to keep the muscles strengthened, his cervical spine 
disability had not limited him in any way.  The veteran 
admitted to some stiffness in his neck on occasion, depending 
on the kind of work he is doing, for which he takes Ibuprofen 
and which does not last more than a day or two.  The veteran 
testified that he was not seeing anyone for his DDD of the 
cervical spine.  

Disabilities of the spine are rated pursuant to 38 C.F.R. 
§ 4.71a.  As addressed in more detail below, the rating 
criteria for intervertebral disc syndrome (IVDS) changed 
effective September 23, 2002, and the rating criteria for all 
disabilities of the spine changed effective September 26, 
2003.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective dates of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective dates of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO (to include the AMC), has considered the 
claim for a higher rating for the veteran's cervical spine 
disability under both the former and revised applicable 
criteria, and has given the appellant notice of both criteria 
(see the June 2003 SOC and the September 2007 SSOC).  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria, as appropriate.

Under the former and revised criteria, the Board points out 
that, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).


1.  Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, the 
potentially applicable diagnostic codes for rating 
musculoskeletal cervical spine disabilities were 38 C.F.R. § 
4.71a, Diagnostic Code 5287, for ankylosis of the cervical 
spine, Diagnostic Code 5290, for limitation of motion of the 
cervical spine, and Diagnostic Code 5293, for IVDS.

Initially, the Board notes that there is no evidence of 
ankylosis of the cervical spine, so former Diagnostic Code 
5287 is inapplicable.

In this case, the RO assigned an initial noncompensable 
rating pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine) as in effect prior to September 26, 2003.  Under the 
criteria in effect prior to September 26, 2003, former 
Diagnostic Code 5290 provides that a 10 percent rating was 
warranted for slight limitation of cervical spine motion; a 
20 percent rating was assignable for moderate limitation of 
motion; and a maximum 40 percent rating was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  Alternatively, under the rating criteria 
of former Diagnostic Code 5293, prior to September 23, 2002, 
a 10 percent rating was warranted for mild IVDS; a 20 percent 
rating was warranted for moderate IVDS with recurring 
attacks; a 40 percent rating was warranted for severe IVDS 
with recurring attacks and intermittent relief; and a maximum 
rating of 60 percent was warranted for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc, with little intermittent relief.   

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2007).  As an equitable point of reference, the Board 
notes that for VA rating purposes normal range of motion of 
the cervical spine is flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees in each direction, and 
rotation to 80 degrees in each direction.  See 38 C.F.R. 
§ 4.71a, Plate V (2004-2007).

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2000-2007).

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5290, and resolving any doubt in 
the veteran's favor, the Board finds that an initial rating 
of 10 percent, and no more, for the veteran's back 
disability, prior to September 23, 2002, is warranted.  The 
appellant's cervical spine disability was best characterized 
as noncompensable rather than "slight," "moderate" or 
"severe" due to some limitation in rotation.  However, with 
consideration of the DeLuca factors highlighted above, the 
Board concludes that the veteran's subjective complaints of 
pain and x-ray evidence of arthritis warrant an initial 10 
percent rating and no more. 

The veteran's service treatment records reflect that, in July 
1988, the veteran was initially treated for complaints of 
three weeks of paresthesia in the right arm in radial nerve 
distribution.  The impression was probable C6-C7 
radiculopathy, idiopathic, resolving.  X-rays revealed a 
small bone fragment inferior to the anterior aspect of the C4 
vertebral body, probably related to old trauma.  An 
electromyogram (EMG) reflected very mild, chronic C6 
radiculopathy.  At a September 1988 follow-up visit, the 
impression was EMG of cervical spine confirms C6 
radiculopathy secondary to mild degenerative changes in the 
spine, resolving.  Later, a September 1994 problem list 
summary reflects C6-C7 radiculopathy - resolved.  On the 
veteran's December 2000 retirement examination report, 
clinical findings for the spine and neurologic system were 
noted as normal, while in the report of medical assessment 
section, the veteran indicated that he intended to seek VA 
disability for cervical radiculitis.

On VA spine examination in December 2000, the veteran 
reported that, since 1988, he had had some recurrences of 
cervical pain, about every two or three years, and that this 
pain will last one or two weeks and then will disappear 
spontaneously.  He noted that the pain comes with lifting 
things, but he does not have pain with pull-ups or with any 
other specific activity.  On examination, no postural 
abnormality and no fixed deformity of the cervical spine was 
found.  The veteran moved perfectly freely.  He shook his 
head no and yes, and he twisted and turned his head from one 
side to the other without any hesitation.  There was no sign 
of pain.  Range of motion of the cervical spine was: to 70 
degrees for both dorsiflexion and forward flexion, from 45 to 
50 degrees of tilt to either side, and to 70 degrees for 
rotation to either side, completely free of pain.  The 
neurological evaluation of the cervical spine was normal.  No 
pain or tenderness was found about the cervical spine or 
about the trapezius ridges or out into the shoulder.  
Sensation to pin prick and light touch was normal in the 
upper extremities and there were no abnormal reflexes noted.  
X-rays of the cervical spine revealed mild DDD at C5-C6 and 
C6-C7, with disc space narrowing and encroachment on right 
neural foramina at these levels.  No other abnormality was 
identified.

Based on the evidence above, the Board finds that there is 
nothing in the evidence that approximates a "moderate" or 
"severe" limitation of motion that would warrant a higher 
(20 percent) initial rating under Diagnostic Code 5290, 
particularly since the veteran had full cervical flexion, 
extension and lateral flexion.  Further, there is no 
indication of any neurological symptoms associated with IVDS, 
so rating under Diagnostic Code 5293 would not benefit the 
veteran. 

Effective September 23, 2002, the rating criteria for 
limitation of motion of the cervical spine under Diagnostic 
Code 5290 did not change.  However, the rating criteria for 
IVDS (Diagnostic Code 5293) changed, and IVDS was to be 
evaluated by one of two alternative methods.  First, the 
disability could be rated on the basis of the total duration 
of incapacitating episodes over the previous 12 months.  
Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  38 C.F.R. § 
4.71a, Diagnostic Code 5293, Note (1) (as in effect since 
September 23, 2002).. 

At no time during the pendency of his appeal has the veteran 
asserted that he suffered from neurological deficits and he 
testified that he has not sought any treatment for his 
cervical spine disability.  He has not alleged that symptoms 
due to IVDS of his cervical spine requires bed rest 
prescribed by a physician.  Moreover, service treatment 
records showed that his radiculopathy of the cervical spine 
had resolved by September 1994 and no neurological deficits 
were was found on his service retirement examination or on VA 
examination in December 2000.  Thus, there is no evidence 
whatsoever of any incapacitating episodes or any separately 
ratable neurological manifestations, so an increased rating 
under the criteria for IVDS, effective September 23, 2002, is 
not warranted.  

2.  From September 26, 2003

Effective September 26, 2003, disabilities of the spine, to 
include IVDS, are now rated under a General Rating Formula 
for Diseases and Injuries of the Spine, with rating criteria 
pertinent to the cervical spine as follows.  A 10 percent 
rating is assigned for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height.  A 20 
percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine.  A maximum 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect since September 26, 2003).  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees: normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is from 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are from 0 to 80 degrees.  

Also effective September 26, 2003, the diagnostic code for 
IVDS was renumbered as Diagnostic Code 5243 (formerly 5293).    
The revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively under the General Rating Formula.  See 
38 C.F.R. § 4.71a.  In this case there is no evidence of any 
incapacitating episodes, so the General Rating Formula 
applies.

Considering the pertinent evidence in light of the criteria 
of the General Rating Formula, the Board finds that, since 
September 26, 2003, the veteran's cervical spine disability 
has continued to more closely approximate the criteria for 
the current 10 percent rating.  When last measured the 
veteran's range of motion of the cervical spine was: 
dorsiflexion (extension) and forward flexion to 70 degrees, 
45 to 50 degrees of tilt (lateral flexion) to either side, 
and 70 degrees of rotation to either side for a combined 
total of 370 degrees.  There was also x-ray evidence of mild 
degenerative changes and subjective complaints of stiffness 
and pain.  The veteran does not allege, and the medical 
evidence of record does not show, any muscle spasm, guarding, 
or localized tenderness or any abnormal gait or abnormal 
spinal contour.  As noted above, in this case there is no 
indication that any separately-ratable neurological 
manifestation is associated with the service-connected 
disability at any point pertinent to the appeal to warrant 
the assignment of a separate rating under the neurological 
rating criteria.    


3.  All criteria

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, the veteran's subjective 
complaints of stiffness and some pain were considered in 
awarding an initial compensable rating; however, such 
stiffness and pain is not shown to be so disabling as to 
warrant any higher rating.  In fact, he was still able to 
accomplish normal range of motion of the cervical spine on 
examination, except for rotation was reduced by 10 degrees, 
bilaterally.  The veteran has also testified that his 
cervical spine disability has not resulted in functional 
abnormalities or any problems with normal activities due to 
neck pain or stiffness.  

Based on the above analysis, and resolving the doubt in the 
veteran's favor, the Board finds that the veteran's cervical 
spine disability approximates the criteria for an initial 10 
percent but no higher rating under either the former or 
revised rating criteria.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. a 53-56.

ORDER

An initial, compensable rating for iritis is denied.

An initial 10 percent rating for DDD of the cervical spine is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


